                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                              NORTHERN DIVISION
                                 AT COVINGTON

CIVIL ACTION NO. 16-1-DLB-EBA

GREGORY C. KRUG                                                                 PLAINTIFF


v.             ORDER ADOPTING REPORT AND RECOMMENDATION


UNITED STATES OF AMERICA                                                     DEFENDANT

                        * *   * *   * *   * *       * *   * *   * *   * *

       This matter is before the Court upon the February 2, 2018 Report and

Recommendation (“R&R”) of United States Magistrate Judge Edward B. Atkins (Doc. #

39), wherein he recommends that Plaintiff’s pro se Complaint seeking a tax refund (Doc.

# 1) be dismissed without prejudice for failure to respond to the Court’s orders. Plaintiff

was placed on notice that failure to provide written notice of a change of address may

result in dismissal of the case. (Doc. # 26). Yet, Plaintiff has consistently failed to keep

the Court apprised of his current address. (See Docs. # 23, 25, 36, 38, 40, 41).

       No objections having been filed, and the time to do so having now expired, the

R&R is ripe for the Court’s consideration. The Court having reviewed the R&R, and

concluding that it is sound in all respects, and being otherwise sufficiently advised,

       IT IS ORDERED as follows:

       (1)    The Magistrate Judge’s Report and Recommendation (Doc. # 39) is hereby

adopted as the findings of fact and conclusions of law of the Court;

       (2)    the Plaintiff’s Complaint (Doc. # 1) is hereby dismissed; and


                                                1
      (3)    a separate Judgment will be filed concurrently herewith.

      This 14th day of November, 2018.




J:\DATA\ORDERS\ProSe\16-1 Order Adopting R&R.docx




                                            2
